Per Curiam.
This writ of error was taken to a judgment awarding $1,500.00 damages to Conant for injuries to himself and to an automobile caused' by a collision with a railroad locomotive. In view of the evidence showing-contributory negligence and of the nature and extent of the injuries and loss sustained, the damages awarded are manifestly excessive. See Atlantic Coast Line Ry. v. Hobbs, 71 Fla. 109. 70 South. Rep. 939. In such cases *669remittiturs are'permitted to facilitate the administration of justice and the disposition of litigated causes. If the plaintiff below enters a remittitur of $1000.00 of the damages awarded the judgment will stand affirmed for the balance; otherwise the judgment-will stand reversed for a new trial on the thirtieth day after the mandate is file’d. See Louisville & N. R. Co. v. Frank, 76 Fla. 384, 80 South. Rep. 60; Postal Telegraph Cable Co. v. Scott, 76 Fla. 336, 79 South. Rep. 767, and authorities cited; Saunders Tr. Co. v. Underwood, 77 Fla. 167.
It is so ordered.
All cono cur.